Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-5-2007

Wallace v. Wray
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3346




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Wallace v. Wray" (2007). 2007 Decisions. Paper 1677.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1677


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                           NOT PRECEDENTIAL

                  UNITED STATES COURT OF APPEALS
                       FOR THE THIRD CIRCUIT


                                 No. 06-3346


            JOHN WALLACE; MARGARET WALLACE, Wife;
               HEATHER WALLACE, Daughter, Child #1;
COSETTE WALLACE, Daughter, Child #2; GRACE WALLACE, Daughter, Child #3;
  DANIEL WALLACE, Son, Child #4; FAITH WALLACE, Daughter, Child #5;
         JOY WALLACE, Daughter, Child #6; JOSHUA WALLACE;
    SAMUEL WALLACE, Son, Child #8; DAVID WALLACE, Son, Child #9;
                JONATHAN WALLACE, Son, Child #10;
               VICTORIA WALLACE, Daughter, Child #14

                                      v.

           CHRISTOPHER WRAY, Office of the Attorney General;
            JOSHUA HOCHBERG, Office of the Attorney General;
               BRUCE OHR, Office of the Attorney General;
           PATRICK L. MEEHAN, United States Attorney's Office;
              MRS. FARNAN, United States Attorney's Office;
          ROBERT S. MUELLER, III, Federal Bureau of Investigation;
           JOHN C. ECKENRODE, Federal Bureau of Investigation;
           JAMES P. DOOLIN, JR., Federal Bureau of Investigation;
                 UNKNOWN FEDERAL DEFENDANTS

                                                        John Wallace,
                                                                 Appellant


                On Appeal from the United States District Court
                   for the Eastern District of Pennsylvania
                      D.C. Civil Action No. 05-cv-6773
                         (Honorable James T. Giles)


               Submitted Pursuant to Third Circuit LAR 34.1(a)
                              January 18, 2007
          Before: SCIRICA, Chief Judge, SMITH and CHAGARES, Circuit Judges

                                     (Filed: February 5, 2007)


                                 OPINION OF THE COURT


PER CURIAM.

         Appellant John Wallace was convicted in the Lehigh County, Pennsylvania Court

of Common Pleas of endangering the welfare of his children in violation of 18 Pa. Cons.

Stat. Ann. § 4304. On appeal, the Superior Court held, in a 2-1 decision, that the

evidence was sufficient to support the conviction, his wife’s acquittal on the same charge

did not constitute an impermissibly inconsistent verdict, and the code enforcement officer

was qualified to testify as an expert witness. See Commw. v. Wallace, 817 A.2d 485 (Pa.

Super. Ct. 2002).1 The children were removed from the care of their parents by the

Lehigh County Office of Children and Youth Services (“CYS”), and adjudicated

dependent by the state courts.


   1
       The dissenting judge wrote:

         I believe the conviction of John Wallace is the result of an abuse of prosecutorial
         discretion by the district attorney in seeking a criminal solution for circumstances
         which are properly the subject of civil court remedies. This ill-considered
         prosecution has led to a conviction where the evidence is insufficient.

Id. at 494 (Cavanaugh, J., dissenting). He concluded that squalid conditions in the home
alone, without evidence of physical or sexual abuse or evidence that a parent had failed to
intervene to prevent abuse, death, or an imminent threat of death, could not support a
conviction under the case law. Id. at 495.

                                                2
       Wallace wrote to United States Attorney Patrick L. Meehan and sent him various

materials, seeking a prosecution of the state court trial and appellate judges involved in

the termination of his parental rights. He sent copies to the Criminal Division of the

Department of Justice (“DOJ”), and he hand-delivered copies to Bernadette Farnan, the

criminal duty paralegal on duty in the U.S. Attorney’s Office. Wallace was advised by

letter by both the U.S. Attorney’s Office and the DOJ that the information he submitted

did not indicate a violation of federal law. Wallace then sued these federal officials for

money damages, see Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971), in United States District Court for the Eastern District of

Pennsylvania, alleging that they violated his civil rights. The District Court granted the

defendants’ motion to dismiss, and dismissed the complaint in an order entered on June

16, 2006. Wallace appeals.

       We will affirm. The complaint was properly dismissed by the District Court.

The decision whether or not to initiate a federal criminal investigation or prosecute a case

is completely discretionary with federal law enforcement authorities and is absolutely

immunized from a suit for damages. Imbler v. Pachtman, 424 U.S. 409 (1976). All of the

prosecutors – defendants Christopher Wray, Bruce Ohr, Patrick Meehan, and Joshua

Hochberg – are covered by this immunity. Farnan’s conduct in assisting Wallace as a

walk-in visitor, and Agent Doolin’s conduct in advising him that the information he

submitted did not indicate a federal violation, did not violate any clearly established



                                              3
constitutional rights of Wallace, and these individuals are therefore immunized from suit

by the doctrine of qualified immunity. Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

Finally, liability in a civil rights action cannot be imposed absent personal involvement.

See Rizzo v. Goode, 423 U.S. 362, 375-77 (1976). Wallace alleged no facts to show that

Robert Mueller or John Eckenrode were personally involved in the events which gave rise

to this action.

       We will affirm the order of the District Court dismissing the complaint.




                                             4